LEVINE, Justice,
concurring specially.
I am not sure whether the argument on appeal is that lack of independent counsel created a fiction so that what appeared to be a voluntary termination of parental rights was not, or whether lack of independent counsel resulted in a failure to protect petitioner from the consequences of her own choice, or whether petitioner’s choice was not in fact freely exercised. Unfortunately, the record supports none of the above, whatever their merit. I therefore join in the majority opinion.
There was no hearing on the motion to vacate the termination order. We are, therefore, in the dark about what counseling Sally received from the agency and Attorney Howard. We have only the cryptic affidavits of Attorney Howard and Sally from which to determine whether the trial court abused its discretion in concluding that Sally was not denied effective assistance of counsel.
Sally claims she did not know Attorney Howard was representing her and she did not consult with an attorney prior to or during the termination hearing. Attorney Howard’s affidavit states that she met with Sally at the courthouse prior to the hearing, advised Sally of the legal consequences of the termination of parental rights and made certain that Sally understood the nature of the action and its legal consequences. The record does not reflect what, if anything, Sally would have done differently on or before the date of the termination hearing, had she understood that Attorney Howard was her attorney. See State v. Micko, 393 N.W.2d 741, 747 (N.D.1986) (claim of ineffective assistance of counsel requires proof that but for counsel’s conduct, the result of the proceeding would have been different). Nor does the record disclose why Sally voluntarily consented to termination of her parental rights or why she testified that it was in the child’s best interest for Sally’s parental rights to be terminated. All that the record discloses is that Sally, after receiving counseling from an agency social worker, petitioned the court to terminate her *703parental rights, testified that it would be in the child’s best interests for those rights to be terminated and signed the consent document before the judge. Based upon the record before us, I do not believe the district court abused its discretion. However, the practice of an adoption agency’s hiring an attorney for a mother who wishes to terminate parental rights and employs the agency to accomplish her goal, raises troublesome policy and ethical considerations.
A party is entitled to counsel at all stages of any proceeding under the North Dakota Juvenile Court Act. North Dakota Century Code § 27-20-26. Parental termination procedures are a part of the Juvenile Court Act, NDCC § 27-20-44, and the right to counsel extends to parties involved in such proceedings. In re J.Z., 190 N.W.2d 27, 31 (N.D.1971). Thus, Sally had a statutory right to counsel at all stages of the termination proceeding.
The right to counsel includes the right to effective assistance of counsel. State v. Micko, supra at 746. Further, an individual’s right to effective assistance of counsel entitles him to the undivided loyalty of his attorney. Glasser v. United States, 315 U.S. 60, 62 S.Ct. 457, 86 L.Ed. 680 (1942). While the issue of the right to counsel has arisen primarily in the criminal law arena, a person entitled to an attorney in a civil action is equally deserving of the undivided loyalty of that attorney. See In re Lackey, 71 Ill.App.3d 705, 28 Ill.Dec. 352, 390 N.E.2d 519 (1979), aff’d 79 Ill.2d 466, 39 Ill.Dec. 769, 405 N.E.2d 748 (1980) (court found reversible error where parents in a civil termination case did not receive undivided loyalty from their appointed counsel).
Canon 5 of the Code of Professional Responsibility provides that “[a] lawyer should exercise independent professional judgment on behalf of a client.” A lawyer compensated from a source other than a client, may feel a sense of responsibility to someone other than that client. Code of Professional Responsibility EC 5-22 (1986). Under Rule 1.7(c)(2) of the proposed North Dakota Rules of Professional Conduct, a lawyer retained by a third party must receive prior consent of the client “after consultation” with the client, if the representation of that client “might be” adversely affected by the lawyer’s responsibility to the third person. The comment points out that loyalty is an essential element in the lawyer’s relationship to a client. It explains that loyalty is impaired when a lawyer cannot consider, recommend or carry out an appropriate course of action for the client because of the lawyer’s other interests. The conflict, in effect, “forecloses alternatives that would otherwise be available to the client.”
A lawyer fulfills various functions in the course of representing a client, not the least of which is counseling. Indeed, it has been said that “a truly great lawyer is a wise counselor to all manner of men in the varied crises of their lives when they most need disinterested advice.” Vanderbilt, Five Functions of the Lawyer: Service to Clients and Public, 40 ABAJ 31 (1954). I have no doubt that Sally’s attorney advised Sally of the legal consequences of the termination of parental rights. However, I am afraid that any attorney, retained by an adoption agency to represent a client in a voluntary termination proceeding, may feel foreclosed from counseling as to alternatives and instead view the representation to involve merely the mechanical function of explaining “legal rights” and interrogating the mother at the hearing. The record does not disclose what counseling Sally received from the social worker at the adoption agency. Nor does it disclose whether Sally considered keeping the child and if so, why she chose not to, or whether there was any such discussion between Sally and her attorney. An attorney’s conduct is presumed to be reasonable and it is up to the client to show that her representation fell below an objective standard of reasonableness. See State v. Micko, supra at 747. Even so, I remain uneasy about the inherent tension between the duty to counsel a client and the responsibility to the entity that hired and paid you. Meeting with the client immediately before a termination of parental rights hearing for the first and only time does not allay the perception of *704lack of independent counsel. It fortifies my concern that providing counsel under such circumstances is but a perfunctory observance of a meaningless ritual.
I understand that the record supports in its entirety the proposition that this was a voluntary termination of parental rights. However, the adoption agency is in the business, if you will, of obtaining babies for adoption. It paid for Sally’s hospitalization and doctor. It counseled Sally prior to her decision to terminate. It paid for Sally’s attorney to institute the termination proceedings and represent her at the hearing. I believe that there is inherent in this process a serious flaw, whether real or perceived. While an agency’s advising or attempting to persuade a parent to consent to termination of parental rights does not constitute duress, see Anonymous v. Anonymous, 23 Ariz.App. 50, 530 P.2d 896 (1975), a mother contemplating termination of her parental rights needs distance from the agency having an interest in that decision. See, e.g., In re Perry, 31 Wash.App. 268, 641 P.2d 178 (1982). The means available to insure that distance is an attorney with no connection to the adoption agency. Included in my definition of an attorney with “no connection” is an attorney not hired or paid by the adoption agency.
As a policy matter, the perception that justice is done is as important as whether justice in fact is done. It would, in my view, be more than merely cosmetic, however, to provide that counsel for a parent who wishes to voluntarily terminate parental rights should not be paid for or retained by an adoption agency absent full, fair disclosure before the fact to the mother. The disclosure given should be made part of the record of the hearing. If the parent who declines an agency’s offer to provide counsel after full and fair disclosure cannot afford to retain counsel, the trial court should appoint counsel and afford sufficient time to meet and consult with the parent before the commencement of termination proceedings.
The record does not explain Sally’s change of mind. Nor does the law require that Sally’s consent to termination be “free from emotion, tension, and pressures.” See In re Surrender of Minor Children, 344 Mass. 230, 181 N.E.2d 836, 839 (1962). I therefore concur.